NOT FOR PUBLICATION WITHOUT THE
                                APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited . R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-1412-20

CITY OF ATLANTIC CITY,

          Plaintiff-Respondent,

v.

SPECIAL SITUATIONS
VALUE INVESTING, LLC,

          Defendant-Appellant,

and

BLUE VISTAS, LLC, RINGS
INVESTMENTS, LLC,

          Defendants,

v.

RICHARD DONATO AND
ATLAS 21ST CENTURY, LLC,

     Third-party Defendants.
____________________________

                   Submitted December 8, 2021 – Decided February 2, 2022

                   Before Judges Hoffman, Whipple and Susswein.
            On appeal from the Superior Court of New Jersey,
            Chancery Division, Atlantic County, Docket No. C-
            000017-19.

            Law Firm of George K. Miller, Jr., attorneys for
            appellant (George K. Miller and Kristina A. Miller, on
            the briefs).

            Stradley Ronon Stevens & Young, LLP, attorneys for
            respondent (Robert J. Norcia, of counsel and on the
            brief).

PER CURIAM

      Plaintiff, the City of Atlantic City (the City), sued defendant Special

Situations Value Investing (SSVI), an Arizona limited liability company, for

allegedly holding counterfeit deeds to eight properties in Atlantic City. The

court granted the City's motion for summary judgment, and we reverse.

      In November and December 2018, SSVI recorded deeds at the Atlantic

County Clerk's office to transfer the subject properties.       These deeds

purportedly transferred the subject properties: 1514 Belfield Avenue, 811 -813

Baltic Avenue, 517 Drexel Avenue, 620 Drexel Avenue, 346 N. So. Carolina

Avenue, 350 N. So. Carolina Avenue, 305 N. Indiana Avenue, and 330 N.

Indiana Avenue, from the City to SSVI.

      The City had acquired the properties following purchases of tax sale

certificates and subsequent in-rem tax foreclosure actions. The City asserts

                                                                        A-1412-20
                                     2
that SSVI fraudulently recorded counterfeit deeds in November and December

2018, that the City did not discover until Spring 2019. These deeds appeared

to memorialize the City's transfer of the properties to SSVI for $1.00 each

pursuant to the powers granted to the City of Atlantic City Under the

Abandoned Properties Rehabilitation Act (APRA), N.J.S.A. 55:19-78 to -107

(2006).

      The City asserts the subject properties were not transferred in

accordance with New Jersey's Local Lands and Building Law (LLBL),

N.J.S.A. 40A:12-1 to -30 (2020), because it never passed a resolution

authorizing the transfer of the subject properties to SSVI and SSVI did not

purchase them at a public auction.

      The City filed a complaint to quiet title on May 24, 2019, and an

amended complaint on June 7, 2019. On August 8, 2019, SSVI answered the

complaint, and filed a counterclaim and third-party complaint, alleging, in

part, that the City conspired with third-party defendants, Atlas 21st Century

and its owner, Richard Donato (collectively, TPDs) regarding the alleged

forged deeds.   It asserted that the City had an agreement with Atlas and

Donato regarding the series of fraudulent transfers to obtain funds from SSVI




                                                                      A-1412-20
                                     3
and assisted them with such actions, but that SSVI was a bona fide purchaser

for value in all the transactions.

      In Spring 2020, SSVI subpoenaed third-party defendants for deposition

with requested records. Neither deposition occurred. At a case management

conference on May 4, 2020, the court requested discovery updates, and both

parties advised they wanted to conduct additional depositions, especially of

Donato. The court allowed SSVI sixty days, until July 5, to respond to the

City's discovery requests, but lamented it may have to push the date back again

because of the pandemic travel restriction. The court hoped to meet again in

mid-July for another case management conference, finish depositions by

August 31, and have an in-person trial in September 2020.

      The City filed its motion for summary judgment on September 30, 2020,

to quiet title and dismiss SSVI's counterclaims with prejudice. SSVI asserted

that it had not received documents or deposed TPDs before the City's motion

for summary judgment, making discovery incomplete. The City's Statement of

Material Facts represented that the deeds transferring each property for $1 1

were not actually prepared or signed by the city employees named on the deeds

and that an April 2017 letter to Donato from Regina Armstrong, the then City

1
  Neither party has argued that the consideration of $1.00 is either indicative
of fraud or makes such transfers invalid without fraud.
                                                                        A-1412-20
                                      4
Assistant Planning Director was also a forgery.         The City included five

affidavits, in rem foreclosure complaints for tax sale certificates, the final

judgment in foreclosure, a subsequent amended complaint for in rem

foreclosures for tax sale certificates, that final judgment in foreclosure, the

alleged forged deeds, and the Armstrong letter with its email correspondence.

      In these affidavits, the then Deputy City Solicitor, the city clerk, and the

keyboarding clerk who is a notary public, each disclaimed that they prepared,

executed, notarized, or were otherwise involved in the purported transfers.

The solicitor added that he could never make such transfers without

authorizations from City Council; the city clerk added that she could never

transfer or execute deeds in her position and cannot sign as witness without

authorization, and would have corrected the repeated incorrect spelling of her

last name if she was signing these documents; the notary public added that he

does "not know how someone could have obtained [his] Notary stamp," and

that he did not administer the oath to the former mayor or witness his

execution of the documents.

      In her affidavit, Armstrong, reiterated that an April 21, 2017 letter from

her to Donato, which SSVI produced during discovery, was also a forgery.

Armstrong certified she "did not draft, dictate, or otherwise cause or authorize


                                                                           A-1412-20
                                       5
this letter to be sent to Mr. Donato," the signature was "clearly lifted from

another letter authored by" her, and she never handled the APRA funds or

bids, which the letter references.      The City's Director of Licensing and

Inspections certified in his affidavit that he is the public officer for

administering the City's APRA program, so he is familiar with the City's list of

abandoned properties, and that the subject properties were never on the list.

He included a copy of the list, but it is undated.

      In opposition, SSVI submitted a counter statement of material facts,

neither admitting nor denying that the deeds were fraudulent because it

asserted that discovery was not complete. SSVI asserted that former Atlantic

City Mayor, Frank Gilliam, who was the mayor at all relevant times, "pled

guilty to federal corruption charges for stealing money from a non-profit youth

basketball program. . . . [and was] awaiting sentencing," and that SSVI

contacted his attorney but had not received a response. In his affidavit, SSVI's

principal partner, Michael Onghai, certified that he believed Donato and others

were working with the City, that then-mayor Gilliam signed the notarized

deeds, that he received a copy of the Armstrong letter, and that SSVI spent

approximately $500,000 to purchase real property in the City.




                                                                         A-1412-20
                                        6
      SSVI filed an additional affidavit from a Robert Salvato, who asserted

he attempted to help SSVI purchase property to rehabilitate and that he

witnessed his officemate, Donato, conduct business as Atlas with the City.

Salvato asserted he witnessed Donato giving cash to a female city employee

outside City Hall and that Donato told him he gave cash to other city

employees, including one affiant, and that an affiant gave Donato lists of

properties to transfer and rehabilitate.

      The parties appeared virtually for oral argument on the summary

judgment motion on December 4, 2020, and the trial court issued an order on

December 7, 2020, granting the City's motion for summary judgment to quiet

title and dismiss SSVI's counterclaims with prejudice. In its accompanying

memorandum, the court outlined both sides' arguments, noting specifically that

SSVI asserted the case rested on a fact-finder's determination of the affiants'

credibility, and a dispute of fact as to whether Mayor Gilliam signed the

documents. The court framed the City's arguments favorably as "the sworn

testimony of the City employees, coupled with the complete lack of any

documentary evidence or suggestion to the contrary, is sufficient for this

[c]ourt to grant [the City's] [m]otion for [s]ummary [j]udgment and quiet title

to the [subject properties]," and even if the court did not accept the affidavits


                                                                          A-1412-20
                                           7
as credible, that summary judgment would still be proper because the subject

properties "were not transferred in accordance with the LLBL."

      The court explained the summary judgment standard, noting that

"credibility only becomes an issue when the testimony in question contains

'inherent improbabilities or contradictions which alone or in connection with

other circumstances in evidence excite suspicion as to its truth.'" (quoting

D'Amato v. D'Amato, 205 N.J. Super. 109, 115 (App. Div. 1997)). The court

held that, "the testimony of the several City employees do not contain

improbabilities or contradictions which raise the [c]ourt's suspicion as to

[their] truth" because forgery in deeds is "not so uncommon as to raise the

[c]ourt's suspicion that the affiants here are not telling the truth." The court

found the City's affidavits credible and sufficient to support granting summary

judgment. The court added that the noncompliance with property laws like the

LLBL, supported the City's credibility, while SSVI's affidavit was vague and

lacked credibility.

      In support of these holdings, the court discussed how the affidavits

supported that the deeds were forgeries as a matter of law because "[a]ll

evidence leads a rational factfinder to conclude that the deeds . . . were indeed

forged," since three City affidavits compared with no credible SSVI evidence,


                                                                          A-1412-20
                                       8
makes the issue "so one-sided" that the City must win. The court further noted

that SSVI was not eligible to purchase the subject properties because the City

did not pass a resolution, so SSVI did not purchase in compliance with law and

the deeds are null and void.

      The court handled the motion to dismiss akin to a motion for summary

judgment, and dismissed the counterclaims with prejudice because "the only

evidence of this alleged involvement by the City was the letter purportedly

from . . . Armstrong . . . ." The Armstrong letter congratulated Donato, stating

Atlas was "approved to participate in the New Jersey Abandoned Property

Rehabilitation Act," and that Donato's "non-refundable submitted bid of

$240,000 [had] been applied to the purchase price of the properties [and] the

deeds [would] be issued once certificates of occupancy [were] achieved."

      The court had found the City's affidavits credible "in that they raise no

suspicion of falsity."   The court compared Armstrong's affidavit and the

Armstrong letter.

            Ms. Armstrong denies having ever executed or
            sending the letter. Additionally, as Ms. Armstrong
            states in her [a]ffidavit and contrary to the substance
            of the letter, Ms. Armstrong was not responsible for
            handling the City's abandoned properties pursuant to
            the "New Jersey Abandoned Property Rehabilitation
            Act," and was never responsible for handling funds or
            "bids."

                                                                         A-1412-20
                                      9
Thus, the court found no dispute as to the material facts and no evidence which

would indicate that the City had any involvement in the scheme to defraud,

and as such the counterclaims against the City should be disposed of with

prejudice.

      The court requested a draft order to transfer the subject properties back

to the City, which the City promptly provided. On January 8, 2021, the trial

court entered a final judgment and decree quieting the City's title to the subject

properties and dismissing SSVI's counterclaims with prejudice. 2 This appeal

followed.

      SSVI asserts that summary judgment was improper because the court

ignored SSVI's defenses, used an incomplete record from incomplete

discovery, and ignored disputed facts. SSVI asks the panel to reverse the

summary judgment orders.

      "[W]e review the trial court's grant of summary judgment de novo under

the same standard as the trial court." Templo Fuente De Vida Corp. v. Nat'l

2
  At oral arguments on December 4, 2020, the court had planned a conference
to address the third-party complaint. Then, on December 14, 2020, the court
ordered to transfer all remaining claims to the Law Division. On May 26,
2021, a judge in the Law Division entered an entry of final judgment by
default against TPDs, Donato and Atlas "for the sum of $502,550. plus
$83,780.72 in attorney's fees and costs, totaling $586,330.72." Those orders
are not before us.
                                                                           A-1412-20
                                      10
Union Fire Ins. Co. of Pittsburgh, 224 N.J. 189, 199 (2016). We do not defer

to a trial court's assessment of the documentary record, as the decision to grant

or withhold summary judgment does not hinge upon a judge's determinations

of the credibility of testimony rendered in court; rather, it determines a

question of law. See Manalapan Realty, L.P. v. Twp. Comm. of Manalapan,

140 N.J. 366, 378 (1995).

      A court should grant a motion for summary judgment "if the pleadings,

depositions, answers to interrogatories and admissions on file, together with

the affidavits, if any, show that there is no genuine issue as to any material fact

challenged and that the moving party is entitled to a judgment or order as a

matter of law." R. 4:46-2(c). An issue does not create a genuine dispute "[i]f

there exists a single, unavoidable resolution of the alleged disputed issue of

fact . . . ." Brill v. Guardian Life Ins. Co. of Am., 142 N.J. 520, 540 (1995).

Thus, summary judgment is appropriate when "the competent evidential

materials presented, when viewed in the light most favorable to the non-

moving party, are sufficient to permit a rational factfinder to resolve the

alleged disputed issue in favor of the non-moving party." Ibid.

      A party cannot overcome the motion with "conclusory and self-serving

assertions," it needs competent evidential material, such as records, reports,


                                                                            A-1412-20
                                      11
affidavits, and depositions.     See Puder v. Buechel, 183 N.J. 428, 440-41

(2005).   Because the court needs to consider whether there is sufficient

support, a court should also deny summary judgment as premature where

discovery is incomplete. See Velantzas v. Colgate-Palmolive Co., Inc., 109

N.J. 189, 193-94 (1988).       If reviewing the evidence to determine whether

material facts are in dispute includes a credibility evaluation of evidence, a

court should deny summary judgment. See Petersen v. Twp. of Raritan, 418

N.J. Super. 125, 132 (App. Div. 2011) (citing Parks v. Rogers, 176 N.J. 491,

502 (2003)).

      Based on our review of the record we are constrained to reverse the

entry of summary judgment because the court improperly considered

credibility in its determination. "In reviewing whether or not a genuine issue

as to any material fact challenged is presented, the motion judge cannot weigh

the credibility of the evidence." Petersen, 418 N.J. Super. at 132 (citing Parks,

176 N.J. at 502). The court explicitly applied a credibility analysis here when

it found the City's affidavits credible "in that they raise no suspicion of

falsity." The court compared Armstong's affidavit and the Armstrong letter.

            Ms. Armstrong denies having ever executed or
            sending the letter. Additionally, as Ms. Armstrong
            states in her [a]ffidavit and contrary to the substance
            of the letter, Ms. Armstrong was not responsible for

                                                                          A-1412-20
                                      12
               handling the City's abandoned properties pursuant to
               the "New Jersey Abandoned Property Rehabilitation
               Act," and was never responsible for handling funds or
               "bids."

The court noted that the noncompliance with property laws like the LLBL,

supported the City's credibility, while SSVI's affidavit was vague and lacked

credibility.

      The court incorrectly applied the concept that "credibility only becomes

an issue when the testimony in question contains 'inherent improbabilities or

contradictions which alone or in connection with other circumstances in

evidence excite suspicion as to its truth,'" (quoting D'Amato, 205 N.J. Super. at

114), when it held that, "the testimony of the several City employees do not

contain improbabilities or contradictions which raise the [c]ourt's suspicion as

to [their] truth" because forgery in deeds is "not so uncommon as to raise the

[c]ourt's suspicion that the affiants here are not telling the truth."

      The court overlooks that the deeds might have been forged by someone

other than the affiants. At oral arguments, SSVI summarized the dispute well.

               Really what those four affidavits say is I didn't do it,
               not that the City didn't do it, and you would think the
               Clerk would have some familiarity with -- with the
               Mayor's signature, and the same thing with [city
               employee Edward] Lax because he notarized it I
               would assume on numerous other occasions. No one
               said we don't believe it's the Mayor's signature.

                                                                          A-1412-20
                                        13
                   ....

                   [W]e say someone in the City's involved, there's
            been no explanation how Lax's seal got on the
            documents or Regina's letter and her signature got on
            the document. There's been no dispute that they're
            accurate signatures, accurate stationery, or -- or that
            this seal is accurate.

                  Further . . . the City put this on the tax rolls in --
            in [SSVI's] name and sent out a tax bill. So, it's
            ignored that they thought everything, at one point,
            they thought everything was valid. So, you know, it's
            been unclear how this got recorded and whether or not
            someone else in the City is responsible for this.

      We agree.     Determining credibility, where credibility is at issue, is

enough to deem summary judgment improper. But the court here additionally

applied the incorrect analysis against SSVI.          The court must view the

competent evidence "in the light most favorable to the non-moving party," to

determine whether such materials "are sufficient to permit a rational factfinder

to resolve the alleged disputed issue in favor of the non-moving party." Brill,

142 N.J. at 540. The court applied the opposite analysis here. In support of its

holdings, the court found that the affidavits supported a showing that the deeds

were forged as a matter of law because "[a]ll evidence leads a rational

factfinder to conclude that the deeds . . . were indeed forged."



                                                                           A-1412-20
                                      14
      Thus, the court framed the analysis as to whether the moving party, the

City, could show the deeds were forged; but the court should have focused on

whether the non-moving party, SSVI, could permit a rational factfinder to find

that the City was involved in the deeds being forged. In doing this, SSVI

would have to convince a factfinder that the deeds signed and notarized by

City employees, the Armstrong letter, and its witnesses are more credible than

the City's witnesses.

      SSVI also raises the meritorious argument that because discovery was

incomplete, summary judgment was premature.            Parties must complete

discovery before a court can grant summary judgment. See Velantzas, 109

N.J. at 193-95. Similarly, in D'Alia v. Allied-Signal Corp., the court reversed

summary judgment because "the legal issues were not ripe for resolution since

discovery had not been completed" and "[i]t [was] inappropriate to grant

summary judgment where the suit [was] in the early stage and the evidence

ha[d] not been fully developed." 260 N.J. Super. 1, 12 (App. Div. 1992).

      Discovery must come to an end, so parties cannot endlessly argue that

discovery is incomplete to avoid summary judgment. To defeat the City's

motion for summary judgment as premature for incomplete discovery, SSVI

must "demonstrate with some degree of particularity the likelihood that further


                                                                        A-1412-20
                                    15
discovery will supply the missing elements of the cause of action," Badiali v.

N.J. Mfrs. Ins. Grp., 220 N.J. 544, 555 (2015) (quoting Wellington v. Est. of

Wellington, 359 N.J. Super. 484, 496 (App. Div. 2003)), and "specify what

further discovery is required," Trinity Church v. Lawson-Bell, 394 N.J. Super.

159, 166 (App. Div. 2007). SSVI did that here by asserting that it had not

received documents or deposed TPDs before the City's motion for summary

judgment. Moreover, the court had previously acknowledged discovery may

need to continue to complete depositions before trial.        Because we are

remanding the matter, we leave the management of any remaining discovery to

the discretion of the trial judge.

      Finally, we reject the City's alternative argument that the deeds are void

regardless because they did not occur in compliance with the LLBL. The court

accepted noncompliance as an alternative argument to show that SSVI did not

have valid title and that SSVI was not eligible to purchase the subject

properties because the City did not pass a resolution, so SSVI did not purchase

in compliance with law, so the deeds are null and void in favor of the City.

SSVI concedes the deeds were not transferred pursuant to the cited laws but

argues on this record that is not dispositive. We agree, because the question is




                                                                         A-1412-20
                                     16
entangled with the improper credibility analyses on the alleged fraud, so it

cannot support a finding to quiet title to the City.

      Reversed and remanded for further proceedings consistent with this

opinion. We do not retain jurisdiction.




                                                                     A-1412-20
                                       17